People v Smith (2021 NY Slip Op 06633)





People v Smith


2021 NY Slip Op 06633


Decided on November 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS
WILLIAM G. FORD, JJ.


2017-10104
2017-10105
 (Ind. No. 106/16, S.C.I. No. 1606/16)

[*1]The People of the State of New York, respondent,
vTymel A. Smith, appellant.


Steven A Feldman, Manhasset, New York, for appellant, and appellant pro se.
Joyce A. Smith, Acting District Attorney, Mineola, NY (Tammy J. Smiley of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from two judgments of the Supreme Court, Nassau County (Angelo A. Delligatti, J.), both rendered January 23, 2017, convicting him of attempted robbery in the first degree under Indictment No. 106/16, and attempted promoting prison contraband in the first degree under Superior Court Information No. 1606/16, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The sentences, which were imposed in accordance with the defendant's negotiated plea agreement, were not excessive (see People v Suitte , 90 AD2d 80).
The defendant's remaining contention, raised in his pro se supplemental brief, is without merit.
CHAMBERS, J.P., AUSTIN, DUFFY, BARROS and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court